FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT This First Amendment To Stock Purchase Agreement (“Agreement”) is entered into by and between Pet Ecology Brands, Inc. (“PEB”), a Texas corporation with its principal place of business located in Dallas, Texas, and Tricon Holdings, L.L.C. (“Tricon”),a Florida limited liability company with its principal place of business in Miami, Florida,and Texas Atlantic Capital Partners, L.L.C. (“TexAtlantic”), a Nevada limited liability company (Tricon and TexAtlantic are collectively referred to as “Purchasers”),as follows: RECITALS: WHEREAS, PEB and Purchasers are parties to a Stock Purchase Agreement (“SPA”) dated February 26, 2007 which provides, among other provisions, and, subject to certain conditions, for
